225 S.W.3d 181 (2005)
In re MINORITY MEDIA TV-38, LLC.
No. 08-05-00345-CV.
Court of Appeals of Texas, El Paso.
November 17, 2005.
Troy Brown, El Paso, for relator.
Hector Zavaletta, El Paso, E. Paxton Warner, The Fleuriet Law Firm, P.C., Harlingen, for interested party.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
DAVID WELLINGTON CHEW, Justice.
Relator, Minority Media TV-38, LLC, asks this Court to issue a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Respondent clearly abused his discretion. Accordingly, we deny mandamus relief. See TEX.R.APP.P. 52.8(a). The order granting emergency relief and staying the trial court proceedings is lifted.